Exhibit 10.3




SECOND AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF
HINES GLOBAL REIT PROPERTIES LP
A DELAWARE LIMITED PARTNERSHIP
June 30, 2020








--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1 DEFINED TERMS
2
ARTICLE 2 PARTNERSHIP FORMATION AND IDENTIFICATION
10
2.1    Formation
10
2.2    Name, Office and Registered Agent
10
2.3    Partners
11
2.4    Term and Dissolution
11
2.5    Filing of Certificate and Perfection of Limited Partnership
11
2.6    Certificates Describing Partnership Units and Special OP Units
11
ARTICLE 3 BUSINESS OF THE PARTNERSHIP
12
ARTICLE 4 CAPITAL CONTRIBUTIONS AND ACCOUNTS
12
4.1    Additional Capital Contributions and Issuances of Additional Partnership
Interests
12
4.2    Additional Funding
13
4.3    Capital Accounts
13
4.4    Percentage Interests
13
4.5    Return Of Capital Contributions
14
4.6    No Third Party Beneficiary
14
ARTICLE 5 PROFITS AND LOSSES; DISTRIBUTIONS
14
5.1    Allocation of Profit and Loss
14
5.2    Distribution of Cash
17
5.3    No Right to Distributions in Kind
18
5.4    Limitations on Return of Capital Contributions
18
5.5    Distributions Upon Liquidation
19
5.6    Substantial Economic Effect
19
ARTICLE 6 RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
19
6.1    Management of the Partnership
19
6.2    Delegation of Authority
22
6.3    Indemnification and Exculpation of Indemnitees
22
6.4    Liability of the General Partner
23
6.5    Reimbursement of General Partner
24
6.6    Outside Activities
25
6.7    Employment or Retention of Affiliates
25
6.8    General Partner Participation
26
6.9    Title to Partnership Assets
26
6.10    Miscellaneous
26
6.11    No Duplication of Fees or Expenses
26
ARTICLE 7 CHANGES IN GENERAL PARTNER
26
7.1    Transfer of the General Partner’s Partnership Interest
26
7.2    Admission of a Substitute or Additional General Partner
28




--------------------------------------------------------------------------------



7.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner
29
7.4    Removal of a General Partner
29
ARTICLE 8 RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
30
8.1    Management of the Partnership
30
8.2    Power of Attorney
30
8.3    Limitation on Liability of Limited Partners
31
8.4    Redemption Right
31
8.5    Redemption or Conversion of Partnership Units or Special OP Units owned
by the Advisor or its Affiliates
32
ARTICLE 9 TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
35
9.1    Purchase for Investment
35
9.2    Restrictions on Transfer of Limited Partnership Interests
35
9.3    Admission of Substitute Limited Partner
36
9.4    Rights of Assignees of Partnership Interests
37
9.5    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner
38
9.6    Joint Ownership of Interests
38
ARTICLE 10 BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
38
10.1    Books and Records
38
10.2    Custody of Partnership Funds; Bank Accounts
39
10.3    Fiscal and Taxable Year
39
10.4    Annual Tax Information and Report
39
10.5    Tax Matters Partner; Partnership Representative; Tax Elections; Special
Basis Adjustments
39
10.6    Reports to Limited Partners
41
10.7    Safe Harbor Election
42
ARTICLE 11 AMENDMENT OF AGREEMENT; MERGER
42
ARTICLE 12 GENERAL PROVISIONS
42
12.1    Notices
42
12.2    Survival of Rights
43
12.3    Additional Documents
43
12.4    Severability
43
12.5    Entire Agreement
43
12.6    Pronouns and Plurals
43
12.7    Headings
43
12.8    Counterparts
43
12.9    Governing Law
43






--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
HINES GLOBAL REIT PROPERTIES LP
This Second Amended and Restated Limited Partnership Agreement (this
“Agreement”) is entered into as of the 30th day of June, 2020, between HGR
Liquidating Trust, as the General Partner, Hines Global REIT Associates Limited
Partnership, as a Limited Partner, and the Limited Partners set forth on Exhibit
A attached hereto. Capitalized terms used herein but not otherwise defined shall
have the meanings given them in Article 1.
AGREEMENT
WHEREAS, Hines Global REIT Properties LP (the “Partnership”), was formed on
January 7, 2009 as a limited partnership under the laws of the State of
Delaware, pursuant to a Certificate of Limited Partnership filed with the Office
of the Secretary of State of the State of Delaware on January 7, 2009;
WHEREAS, Hines Global REIT, Inc. (the “REIT”) and the original Limited Partner
listed on Exhibit A hereto entered into the Amended and Restated Limited
Partnership Agreement of the Partnership on April 2, 2012 and the Partners now
desire to amend and restate the Amended and Restated Limited Partnership
Agreement of the Partnership;
WHEREAS, the board of directors and the stockholders of the REIT, approved the
liquidation and dissolution of the REIT pursuant to a Plan of Liquidation (the
“Plan”);
WHEREAS, the Plan provides, among other things, that the REIT’s board of
directors will cause the REIT to wind up its affairs, pay or adequately provide
for the payment of all of its liabilities and distribute the remaining property
of the REIT among its stockholders;
WHEREAS, in order to facilitate the execution of the Plan in accordance with its
terms, the board of directors of the REIT determined it was in the best interest
of the REIT to transfer all of its assets and liabilities to the General
Partner, including its general partnership interest in the Partnership;
WHEREAS, effective as of the date of this Agreement, the REIT transferred its
assets and liabilities to the General Partner for the benefit of the REIT’s
stockholders in exchange for units of beneficial interest in HGR Liquidating
Trust, which the REIT distributed to its stockholders;
WHEREAS, the General Partner desires to conduct its current and future business
in order to complete the liquidation of its and the Partnership’s assets in
accordance with the Plan and the Agreement and Declaration of Trust of the
General Partner, dated as of the date hereof (the “Agreement and Declaration of
Trust”);



--------------------------------------------------------------------------------



WHEREAS, the Limited Partners reflected on Exhibit A hereto have contributed
cash to the Partnership in exchange for Partnership Units or Special OP Units in
accordance with the terms of this Agreement;
WHEREAS, the parties hereto wish to reflect herein their respective rights and
obligations in connection with all of the foregoing and certain other matters;
NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE 1
DEFINED TERMS
The following defined terms used in this Agreement shall have the meanings
specified below:
“ACT” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.
“ADDITIONAL FUNDS” has the meaning set forth in Section 4.2 hereof.
“ADMINISTRATIVE EXPENSES” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
Trustees, officers or employees of the General Partner, and any accounting and
legal expenses of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, (iii) costs and
expenses relating to the formation and continuity of existence and operation of
the General Partner and any Subsidiaries thereof (which Subsidiaries shall, for
purposes hereof, be included within the definition of General Partner),
including taxes, fees and assessments associated therewith, (iv) any costs and
expenses associated with any claims made by any holders of Trust Units or any
broker dealers who sold the REIT’s securities, (v) costs and expenses associated
with any repurchase of any securities by the General Partner, (vi) costs and
expenses associated with the preparation and filing of any periodic or other
reports and communications by the General Partner under federal, state or local
laws or regulations, including filings with the Commission, (vii) costs and
expenses associated with compliance by the General Partner with laws, rules and
regulations promulgated by any regulatory body, including the Commission and any
securities exchange, (viii) costs and expenses incurred by the General Partner
relating to any issuing or redemption of Partnership Interests and (ix) all
other operating or administrative costs of the General Partner incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership.
“ADVISOR” has the meaning set forth in the Advisory Agreement.



--------------------------------------------------------------------------------



“ADVISORY AGREEMENT” means the agreement between the General Partner, the
Partnership and the Advisor pursuant to which the Advisor will direct or perform
the day-to-day business affairs of the General Partner.
“AFFILIATE” means, with respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
or more of the outstanding voting securities of such other Person; (ii) any
Person ten percent or more of whose outstanding voting securities are directly
or indirectly owned, controlled or held, with the power to vote, by such other
Person; (iii) any Person directly or indirectly controlling, controlled by or
under common control with such other Person; (iv) any executive officer,
director, trustee or general partner of such other Person and (v) any legal
entity for which such Person acts as an executive officer, director, trustee or
general partner.
“AGREED VALUE” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of any non-cash Capital
Contributions as of the date of contribution are set forth on Exhibit A.
“AGREEMENT” has the meaning set forth in the preamble.
“AGREEMENT AND DECLARATION OF TRUST” has the meaning set forth in the recitals.
“APPLICABLE PERCENTAGE” has the meaning set forth in Section 8.4(b) hereof.
“ASSET” means any Property, Mortgage, other debt or other investment (other than
investments in bank accounts, money market funds or other current assets) owned
by the General Partner, directly or indirectly through one or more of its
Affiliates.
“BBA RULES” means the partnership tax audit rules enacted under the Bipartisan
Budget Act of 2015 and all effective Regulations and other guidance issued
thereunder or with respect thereto.
“BUSINESS DAY” means any day on which the New York Stock Exchange is open for
trading.
“CAPITAL ACCOUNT” has the meaning set forth in Section 4.3 hereof.
“CAPITAL CONTRIBUTION” means the total amount of cash, cash equivalents, and the
Agreed Value of any Property or other asset (other than cash) contributed or
agreed to be contributed, as the context requires, to the Partnership by each
Partner pursuant to the terms of this Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner. Any reference to
Capital



--------------------------------------------------------------------------------



Contribution shall not include any amounts contributed to the Partnership which
are generated from the operation or sale of a General Partner Property.
“CARRYING VALUE” means, with respect to any asset of the Partnership, the
asset’s adjusted net basis for federal income tax purposes or, in the case of
any asset contributed to the Partnership, the fair market value of such asset at
the time of contribution, reduced by any amounts attributable to the inclusion
of liabilities in basis pursuant to Section 752 of the Code, except that the
Carrying Values of all assets may, at the discretion of the General Partner, be
adjusted to equal their respective fair market values (as determined by the
General Partner), in accordance with the rules set forth in Regulations Section
1.704-1(b)(2)(iv)(f), as provided for in Section 4.3. In the case of any asset
of the Partnership that has a Carrying Value that differs from its adjusted tax
basis, the Carrying Value shall be adjusted by the amount of depreciation,
depletion and amortization calculated for purposes of the allocations of net
profit and net loss pursuant to Article 5 hereof rather than the amount of
depreciation, depletion and amortization determined for federal income tax
purposes.
“CASH AMOUNT” means an amount of cash per Partnership Unit equal to the lesser
of (i) the Value of the Trust Units Amount on the date of receipt by the General
Partner of a Notice of Redemption or (ii) the applicable Redemption Price
determined by the General Partner.
“CERTIFICATE” means any instrument or document that is required under the laws
of the State of Delaware, or any other jurisdiction in which the Partnership
conducts business, to be signed and sworn to by the Partners of the Partnership
(either by themselves or pursuant to the power-of-attorney granted to the
General Partner in Section 8.2 hereof) and filed for recording in the
appropriate public offices within the State of Delaware or such other
jurisdiction to perfect or maintain the Partnership as a limited partnership, to
effect the admission, withdrawal, or substitution of any Partner of the
Partnership, or to protect the limited liability of the Limited Partners as
limited partners under the laws of the State of Delaware or such other
jurisdiction.
“CODE” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.
“COMMISSION” means the U.S. Securities and Exchange Commission.
“CONVERSION FACTOR” means 1.0, provided that in the event that the General
Partner (i) declares or pays a dividend on its outstanding Trust Units in Trust
Units or makes a distribution to all holders of its outstanding Trust Units in
Trust Units, (ii) subdivides its outstanding Trust Units, or (iii) combines its
outstanding Trust Units into a smaller number of Trust Units, the Conversion
Factor shall be adjusted by multiplying the Conversion Factor by a fraction, the
numerator of which shall be the number of Trust Units issued and outstanding on
the record date for such dividend, distribution, subdivision or combination
(assuming for such purposes that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of



--------------------------------------------------------------------------------



which shall be the actual number of Trust Units (determined without the above
assumption) issued and outstanding on such date and, provided further, that in
the event that an entity other than an Affiliate of the General Partner shall
become General Partner pursuant to any merger, consolidation or combination of
the General Partner with or into another entity (the “Successor Entity”), the
Conversion Factor shall be adjusted by multiplying the Conversion Factor by the
number of shares of the Successor Entity into which one Trust Unit is converted
pursuant to such merger, consolidation or combination, determined as of the date
of such merger, consolidation or combination. Any adjustment to the Conversion
Factor shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event; provided, however, that
if the General Partner receives a Notice of Redemption after the record date,
but prior to the effective date of such dividend, distribution, subdivision or
combination, the Conversion Factor shall be determined as if the General Partner
had received the Notice of Redemption immediately prior to the record date for
such dividend, distribution, subdivision or combination.
“DEFAULTING LIMITED PARTNER” has the meaning set forth in Section 5.2(c).
“EVENT OF BANKRUPTCY” as to any Person means the filing of a petition for relief
as to such Person as debtor or bankrupt under the Bankruptcy Code of 1978 or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within 90 days); insolvency or
bankruptcy of such Person as finally determined by a court proceeding; filing by
such Person of a petition or application to accomplish the same or for the
appointment of a receiver or a trustee for such Person or a substantial part of
his assets; commencement of any proceedings relating to such Person as a debtor
under any other reorganization, arrangement, insolvency, adjustment of debt or
liquidation law of any jurisdiction, whether now in existence or hereinafter in
effect, either by such Person or by another, provided that if such proceeding is
commenced by another, such Person indicates his approval of such proceeding,
consents thereto or acquiesces therein, or such proceeding is contested by such
Person and has not been finally dismissed within 90 days.
“GENERAL PARTNER” means HGR Liquidating Trust, a Maryland statutory trust, and
any Person who becomes a substitute or additional General Partner as provided
herein, and any of their successors as General Partner.
“GENERAL PARTNER LOAN” has the meaning set forth in Section 5.2(c) hereof.
“GENERAL PARTNERSHIP INTEREST” means a Partnership Interest held by the General
Partner that is a general partnership interest.
“GENERAL PARTNER PROPERTY” has the meaning set forth in Section 4.1
“INDEMNITEE” means the General Partner, the Advisor or any of its Affiliates or
any employee, director or Affiliate of the General Partner or the Partnership.



--------------------------------------------------------------------------------



“INDEPENDENT TRUSTEES” has the meaning set forth in the Agreement and
Declaration of Trust.
“JOINT VENTURE” means those joint venture, co-investment, co-ownership or
partnership arrangements in which the General Partner or any of its subsidiaries
is a co-venturer or general partner established to acquire or hold Assets.
“LIMITED PARTNER” means any Person named as a Limited Partner on Exhibit A
attached hereto (including without limitation the Special OP Unitholder, and any
Person who becomes a Substitute Limited Partner, in such Person’s capacity as a
Limited Partner in the Partnership.
“LIMITED PARTNERSHIP INTEREST” means the ownership interest of a Limited Partner
in the Partnership at any particular time, including the right of such Limited
Partner to any and all benefits to which such Limited Partner may be entitled as
provided in this Agreement and in the Act, together with the obligations of such
Limited Partner to comply with all the provisions of this Agreement and of such
Act.
“LIQUIDATING TRUST” means a “liquidating trust” for federal, state or local
income tax purposes within the meaning of Treasury Regulation Section
301.7701-4(d) and any analogous provision of state or local law.
“MORTGAGES” means, in connection with mortgage financing provided, invested in,
participated in or purchased, all of the notes, deeds of trust, security
interests or other evidences of indebtedness or obligations, which are secured
or collateralized by Real Property owned by the borrowers under such notes,
deeds of trust, security interests or other evidences of indebtedness or
obligations.
“NET SALES PROCEEDS” means, in the case of a transaction described in clause
(i)(A) of the definition of Sale, the proceeds of any such transaction less the
amount of selling expenses incurred by or on behalf of the General Partner or
the Partnership, including all real estate commissions, closing costs and legal
fees and expenses. In the case of a transaction described in clause (i)(B) of
such definition, Net Sales Proceeds means the proceeds of any such transaction
less the amount of selling expenses incurred by or on behalf of the General
Partner or the Partnership, including any legal fees and expenses and other
selling expenses incurred in connection with such transaction. In the case of a
transaction described in clause (i)(C) of such definition, Net Sales Proceeds
means the proceeds of any such transaction actually distributed to the General
Partner or the Partnership from the Joint Venture less the amount of any selling
expenses, including legal fees and expenses incurred by or on behalf of the
General Partner (other than those paid by the Joint Venture). In the case of a
transaction or series of transactions described in clause (i)(D) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction (including the aggregate of all payments under a Mortgage or in
satisfaction thereof other than regularly scheduled interest payments) less the
amount of selling expenses incurred by or on behalf of the General Partner or
the Partnership, including all commissions, closing costs and legal fees and
expenses. In



--------------------------------------------------------------------------------



the case of a transaction described in clause (i)(E) of such definition, Net
Sales Proceeds means the proceeds of any such transaction less the amount of
selling expenses incurred by or on behalf of the General Partner or the
Partnership, including any legal fees and expenses and other selling expenses
incurred in connection with such transaction. In the case of a transaction
described in clause (ii) of the definition of Sale, Net Sales Proceeds means the
proceeds of such transaction or series of transactions less all amounts
generated thereby which are reinvested in one or more Assets within 180 days
thereafter and less the amount of any real estate commissions, closing costs,
and legal fees and expenses and other selling expenses incurred by or allocated
to the General Partner or the Partnership in connection with such transaction or
series of transactions. Net Sales Proceeds shall also include any amounts that
the General Partner determines, in its discretion, to be economically equivalent
to proceeds of a Sale. Net Sales Proceeds shall not include any reserves
established by the General Partner in its sole discretion.
“NOTICE OF REDEMPTION” means the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit B hereto.
“NON-PARTNERSHIP SUBSIDIARIES” means direct or indirect Subsidiaries of the
General Partner that are not Subsidiaries of the Partnership.
“OFFER” has the meaning set forth in Section 7.1(c)(ii) hereof.
“OP UNITHOLDERS” means all holders of Partnership Interests.
“ORIGINAL LIMITED PARTNER” means the Limited Partner designated as the “Original
Limited Partner” on Exhibit A hereto.
“PARTNER” means any General Partner or Limited Partner.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).
“PARTNERSHIP” has the meaning set forth in the recitals.
“PARTNERSHIP INTEREST” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.
“PARTNERSHIP LOAN” has the meaning set forth in Section 5.2(c) hereof.
“PARTNERSHIP MINIMUM GAIN” has the meaning set forth in Regulations Section
1.704-2(d). In accordance with Regulations Section 1.704-2(d), the amount of
Partnership Minimum Gain is determined by first computing, for each Partnership
nonrecourse liability, any gain the



--------------------------------------------------------------------------------



Partnership would realize if it disposed of the property subject to that
liability for no consideration other than full satisfaction of the liability,
and then aggregating the separately computed gains. A Partner’s share of
Partnership Minimum Gain shall be determined in accordance with Regulations
Section 1.704-2(g)(1).
“PARTNERSHIP RECORD DATE” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.2 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholders of some or all of its portion of
such distribution.
“PARTNERSHIP UNIT” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder excluding the Partnership Interests
represented by Special OP Units. The allocation of Partnership Units among the
Partners shall be as set forth on Exhibit A, as such Exhibit may be amended from
time to time.
“PERCENTAGE INTEREST” means the percentage ownership interest in the Partnership
of each Partner, as determined by dividing the Partnership Units owned by a
Partner by the total number of Partnership Units then outstanding. The
Percentage Interest of each Partner shall be as set forth on Exhibit A, as such
Exhibit may be amended from time to time.
“PERSON” means an individual, corporation, partnership, limited liability
company, estate, trust (including a trust qualified under Sections 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity and also includes a group as that term
is used for purposes of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended from time to time.
“PLAN” has the meaning set forth in the recitals.
“PROPERTY” means, as the context requires, all or a portion of each Real
Property acquired by the General Partner, directly or indirectly through joint
venture or co-ownership arrangements or other partnership or investment
entities.
“REAL PROPERTY” means land, rights in land (including leasehold interests), and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.
“REDEMPTION” has the meaning set forth in Section 8.4(a).
“REDEMPTION PRICE” means the Value of the Trust Units Amount on the date of
receipt by the General Partner of a Notice of Redemption.
“REDEMPTION RIGHT” has the meaning set forth in Section 8.4(a) hereof.



--------------------------------------------------------------------------------



“REGULATIONS” means the Federal income tax regulations promulgated under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.
“REGULATORY ALLOCATIONS” has the meaning set forth in Section 5.1(h) hereof.
“RESTRICTION NOTICE” has the meaning set forth in Section 8.4(e) hereof.
“SAFE HARBOR” means, the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“SAFE HARBOR ELECTION” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and Internal
Revenue Service Notice 2005-43 , issued on May 19, 2005.
“SAFE HARBOR REGULATION” means Proposed Treasury Regulations Section 1.83-3(l)
issued on May 19, 2005.
“SALE” means (i) any transaction or series of transactions whereby: (A) the
General Partner or the Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the General Partner or the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the General Partner or
the Partnership in any Joint Venture in which it is a co-venturer or partner;
(C) any Joint Venture directly or indirectly (except as described in other
subsections of this definition) in which the General Partner or the Partnership
as a co-venturer or partner sells, grants, transfers, conveys, or relinquishes
its ownership of any Property or portion thereof, including any event with
respect to any Property which gives rise to insurance claims or condemnation
awards; (D) the General Partner or the Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its interest in any Mortgage or portion thereof
(including with respect to any Mortgage, all payments thereunder or in
satisfaction thereof other than regularly scheduled interest payments) of
amounts owed pursuant to such Mortgage and any event which gives rise to a
significant amount of insurance proceeds or similar awards; or (E) the General
Partner or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof.



--------------------------------------------------------------------------------



“SECURITIES ACT” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.
“SPECIAL OP UNITS” means units of a series of Partnership Interests, designated
as Special OP Units, issued pursuant to Section 4.1. The holder of the Special
OP Units shall have the same rights and preferences as a holder of a Partnership
Unit under this Agreement that is a Limited Partner except as otherwise set
forth in this Agreement.
“SPECIAL OP UNIT DISTRIBUTION” has the meaning set forth in Section 5.2(b)
hereof.
“SPECIAL OP UNITHOLDER” means Hines Global REIT Associates Limited Partnership.
“SPECIAL OP UNIT VALUE” has the meaning set forth in Section 8.5(b)(i) hereof.
“SERVICE” means the United States Internal Revenue Service.
“SPECIFIED REDEMPTION DATE” means the earlier of a date determined by the
General Partner and ten (10) Business Days after the receipt by the General
Partner of the Notice of Redemption.
“SUBSIDIARY” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“SUBSIDIARY PARTNERSHIP” means any partnership of which the partnership
interests therein are owned by the General Partner or a direct or indirect
subsidiary of the General Partner.
“SUBSTITUTE LIMITED PARTNER” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.3 hereof.
“SUCCESSOR ENTITY” has the meaning set forth in the definition of “Conversion
Factor” contained herein.
“SURVIVOR “ has the meaning set forth in Section 7.1(d) hereof.
“TAX MATTERS PARTNER” has the meaning set forth in Section 10.5(a) hereof.
“TENDERED UNITS” has the meaning set forth in Section 8.4(a) hereof.
“TENDERING PARTY” has the meaning set forth in Section 8.4(a) hereof.
“TERMINATION EVENT” has the meaning set forth in Section 8.5.



--------------------------------------------------------------------------------



“TRANSACTION” has the meaning set forth in Section 7.1(c) hereof.
“TRANSFER” has the meaning set forth in Section 9.2(a) hereof.
“TRUSTEE” has the meaning set forth in the Agreement and Declaration of Trust.
“TRUST UNIT” means a unit of beneficial interest in the General Partner (or
corresponding interest in a successor entity, as the case may be).
“TRUST UNITS AMOUNT” means a number of Trust Units equal to the product of the
number of Partnership Units offered for exchange by a Tendering Party,
multiplied by the Conversion Factor as adjusted to and including the Specified
Redemption Date; provided that in the event the General Partner issues to all
holders of Trust Units rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase Trust Units,
or any other securities or property (collectively, the “rights”), and the rights
have not expired at the Specified Redemption Date, then the Trust Units Amount
shall also include the rights issuable to a holder of the Trust Units Amount of
Trust Units on the record date fixed for purposes of determining the holders of
Trust Units entitled to rights.
“VALUE” means such net asset value per Trust Unit as a majority of the Trustees
of the General Partner determine in good faith.
“VALUATION MECHANISMS” has the meaning set forth in Section 8.5(b)(i) hereof.
ARTICLE 2    
PARTNERSHIP FORMATION AND IDENTIFICATION
2.1    Formation . The Partnership was formed as a limited partnership pursuant
to the Act and all other pertinent laws of the State of Delaware, for the
purposes and upon the terms and conditions set forth in this Agreement.
2.2    Name, Office and Registered Agent . The name of the Partnership is Hines
Global REIT Properties LP, a Delaware limited partnership. The specified office
and place of business of the Partnership shall be 2800 Post Oak Blvd., Suite
5000 Houston, TX 77056-6118. The General Partner may at any time change the
location of such office, provided the General Partner gives notice to the
Partners of any such change. The name and address of the Partnership’s
registered agent is The Corporation Trust Company, 1209 Orange Street,
Wilmington, Delaware 19801. The sole duty of the registered agent as such is to
forward to the Partnership any notice that is served on him as registered agent.
2.3    Partners .
(a)    The General Partner of the Partnership is HGR Liquidating Trust, a
Maryland statutory trust. Its principal place of business is the same as that of
the Partnership.



--------------------------------------------------------------------------------



(b)    The Limited Partners are those Persons identified as Limited Partners on
Exhibit A hereto, as amended from time to time.
2.4    Term and Dissolution
(a)    The term of the Partnership shall continue in full force and effect until
the first to occur of any of the following events:
(i)    The occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, removal or withdrawal of a General Partner unless the business of
the Partnership is continued pursuant to Section 7.3(b) hereof;
(ii)    The passage of ninety (90) days after the sale or other disposition of
all or substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full); or
(iii)    The election by the General Partner that the Partnership should be
dissolved.
(b)    Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.3(b) hereof), the General Partner
(or its trustee, receiver, successor or legal representative) shall amend or
cancel any Certificate(s) and liquidate the Partnership’s assets and apply and
distribute the proceeds thereof in accordance with Section 5.5 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either (i)
defer liquidation of, or withhold from distribution for a reasonable time, any
assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.
2.5    Filing of Certificate and Perfection of Limited Partnership . The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, any and all amendments to the Certificate(s) and all requisite
fictitious name statements and notices in such places and jurisdictions as may
be necessary to cause the Partnership to be treated as a limited partnership
under, and otherwise to comply with, the laws of each state or other
jurisdiction in which the Partnership conducts business.
2.6    Certificates Describing Partnership Units and Special OP Units . At the
request of a Limited Partner, the General Partner, at its option, may issue (but
in no way is obligated to issue) a certificate summarizing the terms of such
Limited Partner’s interest in the Partnership, including the number of
Partnership Units (and, if applicable, the Special OP Units), as of the date of
such certificate. Any such certificate (i) shall be in form and substance as
approved by the General Partner, (ii) shall not be negotiable and (iii) shall
bear a legend to the following effect:



--------------------------------------------------------------------------------



This certificate is not negotiable. The Partnership Units and Special OP Units
represented by this certificate are governed by and transferable only in
accordance with the provisions of the Limited Partnership Agreement of Hines
Global REIT Properties LP, as amended from time to time.
ARTICLE 3    
BUSINESS OF THE PARTNERSHIP
The purpose and nature of the business to be conducted by the Partnership is (i)
to conduct any business that may be lawfully conducted by a limited partnership
organized pursuant to the Act, provided, however, that such business shall be
limited to and conducted in such a manner as to permit the General Partner at
all times to qualify as a Liquidating Trust, (ii) to take any action in
furtherance of the liquidation of the assets of the Partnership’s assets in
accordance with the Plan and (iii) to do anything necessary or incidental to the
foregoing. In connection with the foregoing, and without limiting the General
Partner’s right in its sole and absolute discretion to qualify or cease
qualifying as Liquidating Trust, the Partners acknowledge that the General
Partner intends to qualify as a Liquidating Trust. The General Partner on behalf
of the Partnership shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” for purposes of Section 7704 of the Code.
ARTICLE 4    
CAPITAL CONTRIBUTIONS AND ACCOUNTS
4.1    Additional Capital Contributions and Issuances of Additional Partnership
Interests. Except as provided in this Section 4.1 or in Section 4.2, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.1. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Partnership Units
for any Partnership purpose at any time or from time to time to the Partners
(including the General Partner) or to other Persons for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners; provided, however,. No additional Partnership Interests shall be
issued in connection with any amounts paid to the Partnership which are
generated from the operation or sale of a property or interest therein acquired
either directly or indirectly through one or more Non-Partnership Subsidiaries
by the General Partner in whole or in part (“General Partner Property”). The
Partners agree that solely for Federal income tax purposes, the General Partner
Property shall be treated as being owned by the Partnership. Any additional
Partnership Interests issued may be issued in one or more classes, or one or
more series of any of such classes, with such designations, preferences and
relative, participating, optional or other special rights, powers and duties,
including rights, powers and duties senior to Limited Partnership Interests, all
as shall be determined by the General Partner in its sole and absolute
discretion and without the approval of any Limited Partner, subject to Delaware
law, including, without limitation, (i) the



--------------------------------------------------------------------------------



allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (ii) the right of each such
class or series of Partnership Interests to share in Partnership distributions;
and (iii) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of the Partnership; provided, however that the
General Partner shall not issue additional Partnership Interests if such
issuance shall is inconsistent with the General Partner’s intent to qualify as a
Liquidating Trust or would otherwise cause the General Partner not to qualify as
a Liquidating Trust.
4.2    Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may (i)
cause the Partnership to obtain such funds from outside borrowings, or (ii)
elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise, provided,
however, that the Partnership may not borrow money from its Affiliates, unless a
majority of the Trustees of the General Partner (including a majority of
Independent Trustees) not otherwise interested in such transaction approve the
transaction as being fair, competitive, and commercially reasonable and no less
favorable to the Partnership than comparable loans between unaffiliated parties.
4.3    Capital Accounts.
(a)    A separate capital account (each a “Capital Account”) shall be maintained
for each Partner in accordance with the rules of Treasury Regulations Section
1.704-1(b)(2)(iv), and this Section 4.3 and Article 5 shall be interpreted and
applied in a manner consistent therewith. Whenever the Partnership would be
permitted to adjust the Capital Accounts of the Partners pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of Partnership
property, the Partnership may so adjust the Capital Accounts of the Partners. In
the event that the Capital Accounts of the Partners are adjusted pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(f) to reflect revaluations of
Partnership property, (i) the Capital Accounts of the Partners shall be adjusted
in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(g) for
allocations of depreciation, depletion, amortization and gain or loss, as
computed for book purposes, with respect to such property, (ii) the Partners’
distributive shares of depreciation, depletion, amortization and gain or loss,
as computed for tax purposes, with respect to such property shall be determined
so as to take account of the variation between the adjusted tax basis and book
value of such property in the same manner as under Code Section 704(c), and
(iii) the amount of upward and/or downward adjustments to the book value of the
Partnership property shall be treated as income, gain, deduction and/or loss for
purposes of applying the allocation provisions of Article 5. In the event that
Code Section 704(c) applies to Partnership property, the Capital Accounts of the
Partners shall be adjusted in accordance with Treasury Regulations Section
1.704-1(b)(2)(iv)(g) for allocations of depreciation, depletion, amortization
and gain and loss, as computed for book purposes, with respect to such property.
(b)    Notwithstanding any provision herein to the contrary, any fees, expenses
or other costs of the Partnership that are required to be paid by the General
Partner without



--------------------------------------------------------------------------------



reimbursement and that are required to be treated as capital contributions to
the Partnership for purposes of the Treasury Regulations promulgated under
Section 704(b) of the Code, shall be added to the balance of the General
Partner’s Capital Account.
4.4    Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interests are adjusted pursuant to this Section 4.4,
the net profits and net losses (and items thereof) for the taxable year in which
the adjustment occurs shall be allocated between the part of the year ending on
the day when the Partnership’s property is revalued by the General Partner and
the part of the year beginning on the following day either (i) as if the taxable
year had ended on the date of the adjustment or (ii) based on the number of days
in each part. The General Partner, in its sole and absolute discretion, shall
determine which method shall be used to allocate net profits and net losses (or
items thereof) for the taxable year in which the adjustment occurs. The
allocation of net profits and net losses (or items thereof) for the earlier part
of the year shall be based on the Percentage Interests before adjustment, and
the allocation of net profits and net losses (or items thereof) for the later
part shall be based on the adjusted Percentage Interests.
4.5    Return Of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.
4.6    No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner. Without
limiting the generality of the foregoing, a deficit Capital Account of a Partner
shall not be deemed to be a liability of such Partner nor an asset or property
of the Partnership.



--------------------------------------------------------------------------------



ARTICLE 5    
PROFITS AND LOSSES; DISTRIBUTIONS
5.1    Allocation of Profit and Loss.
(a)    General.
(i)    Net income and net loss (or items thereof) of the Partnership for each
fiscal year or other applicable period of the Partnership shall be allocated
among the OP Unitholders in accordance with their respective Percentage
Interests;
(ii)    Notwithstanding the foregoing, and subject only to the provisions of
paragraph (b) and, to the extent set forth in this clause (ii) below, paragraph
(c), net income shall first be allocated to the holder of the Special OP Units
until such holder has received aggregate allocations of income for all fiscal
years equal to the aggregate amount of distributions such holder is entitled to
receive or has received with respect to such Special OP Units for such fiscal
year and all prior fiscal years, provided that in the event the holder of the
Special OP Unit’s entitlement to income allocations in such fiscal year would be
satisfied pursuant to the allocations set forth in paragraph (c) below, then
such allocations shall be made pursuant to paragraph (c) below in lieu of the
provisions of this clause (ii).
(b)    General Partner Gross Income Allocation. There shall be specially
allocated to the General Partner an amount of (i) first, items of Partnership
income and (ii) second, items of Partnership gain during each fiscal year or
other applicable period, before any other allocations are made hereunder, in an
amount equal to the excess, if any, of (A) the cumulative distributions made to
the General Partner under Section 6.5(b) hereof, other than distributions which
would properly be treated as “guaranteed payments” or which are attributable to
the reimbursement of expenses which would properly be deductible by the
Partnership, over (B) the cumulative allocations of Partnership income and gain
to the General Partner under this Section 5.1(b).
(c)    Special Allocation with Respect to Sales. Items of income, gain, credit,
loss and deduction of the Partnership for each fiscal year or other applicable
period from Sales, other than any such items allocated under Section 5.1(b),
shall be allocated among the Partners in a manner that will, as nearly as
possible (after giving effect to the allocations under Sections 5.1(a) and
5.1(d)) cause the Capital Account balance of each Partner at the end of such
fiscal year or other applicable period to equal (i) the amount of the
hypothetical distribution that such Partner would receive if the Partnership
were liquidated on the last day of such period and all assets of the
Partnership, including cash, were sold for cash equal to their Carrying Value,
taking into account any adjustments thereto for such period, all liabilities of
the Partnership were satisfied in full in cash according to their terms (limited
with respect to each nonrecourse liability to the Carrying Value of the assets
securing such liability) and Net Sales Proceeds (after satisfaction of such
liabilities) were distributed in full pursuant to Section 5.2(b), minus (ii) the
sum of such Partner’s share of Partnership Minimum Gain and Partner Nonrecourse
Debt Minimum Gain and the amount, if any and without duplication, that



--------------------------------------------------------------------------------



the Partner would be obligated to contribute to the capital of the Partnership,
all computed as of the date of the hypothetical sale of assets.
(d)    Nonrecourse Deductions; Minimum Gain Chargeback. Notwithstanding any
provision to the contrary, (i) any expense of the Partnership that is a
“nonrecourse deduction” within the meaning of Regulations Section 1.704-2(b)(1)
shall be allocated in accordance with the Partners’ respective Percentage
Interests, (ii) any expense of the Partnership that is a “partner nonrecourse
deduction” within the meaning of Regulations Section 1.704-2(i)(2) shall be
allocated to the Partner that bears the “economic risk of loss” with respect to
the liability to which such deductions are attributable in accordance with
Regulations Section 1.704-2(i)(1), (iii) if there is a net decrease in
Partnership Minimum Gain within the meaning of Regulations Section 1.704-2(f)(1)
for any Partnership taxable year, then, subject to the exceptions set forth in
Regulations Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income
shall be allocated among the Partners in accordance with Regulations Section
1.704-2(f) and the ordering rules contained in Regulations Section 1.704-2(j),
and (iv) if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
within the meaning of Regulations Section 1.704-2(i)(4) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations Section
1.704-(2)(g), items of gain and income shall be allocated among the Partners in
accordance with Regulations Section 1.704-2(i)(4) and the ordering rules
contained in Regulations Section 1.704-2(j). A Partner’s “interest in
partnership profits” for purposes of determining its share of the excess
nonrecourse liabilities of the Partnership within the meaning of Regulations
Section 1.752-3(a)(3) shall be such Partner’s Percentage Interest.
(e)    Qualified Income Offset. If a Partner unexpectedly receives in any
taxable year an adjustment, allocation, or distribution described in
subparagraphs (4), (5), or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that
causes or increases a deficit balance in such Partner’s Capital Account that
exceeds the sum of such Partner’s shares of Partnership Minimum Gain and Partner
Nonrecourse Debt Minimum Gain, as determined in accordance with Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Partner shall be allocated
specially for such taxable year (and, if necessary, later taxable years) items
of income and gain in an amount and manner sufficient to eliminate such deficit
Capital Account balance as quickly as possible as provided in Regulations
Section 1.704-1(b)(2)(ii)(d). This Section 5.1(e) is intended to constitute a
“qualified income offset” under Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted consistently therewith. After the occurrence of an
allocation of income or gain to a Partner in accordance with this Section
5.1(e), to the extent permitted by Regulations Section 1.704-1(b), items of
expense or loss shall be allocated to such Partner in an amount necessary to
offset the income or gain previously allocated to such Partner under this
Section 5.1(e).
(f)    Capital Account Deficits. Loss (or items of loss) shall not be allocated
to a Limited Partner to the extent that such allocation would cause or increase
a deficit in such Partner’s Capital Account at the end of any fiscal year (after
reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such Partner’s shares
of Partnership Minimum Gain and Partner Nonrecourse Debt Minimum Gain, as
determined in accordance with Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5). Any net loss in excess of



--------------------------------------------------------------------------------



that limitation shall be allocated to the General Partner. After the occurrence
of an allocation of net loss to the General Partner in accordance with this
Section 5.1(f), to the extent permitted by Regulations Section 1.704-1(b),
Profit shall be allocated to such Partner in an amount necessary to offset the
net loss previously allocated to such Partner under this Section 5.1(f).
(g)    Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of profit and loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and profit and loss between
the transferor and the transferee Partner.
(h)    Curative Allocations. The allocations set forth in Sections 5.1(d),
5.1(e) and 5.1(f) of this Agreement (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Regulations. The General Partner is
authorized to offset all Regulatory Allocations either with other Regulatory
Allocations or with special allocations of other items of Partnership income,
gain, loss or deduction pursuant to this Section 5.1(h). Therefore,
notwithstanding any other provision of this Section 5.1 (other than the
Regulatory Allocations), the General Partner shall make such offsetting special
allocations of Partnership income, gain, loss or deduction in whatever manner it
deems appropriate so that, after such offsetting allocations are made, each
Partner’s Capital Account is, to the extent possible, equal to the Capital
Account balance such Partner would have had if the Regulatory Allocations were
not part of this Agreement and all Partnership items were allocated pursuant to
Sections 5.1(a), 5.1(b), 5.1(c) and 5.1(g).
5.2    Distribution of Cash.
(a)    The Partnership may distribute cash on a quarterly (or, at the election
of the General Partner, more or less frequent) basis, in an amount determined by
the General Partner in its sole and absolute discretion, to the Partners who are
Partners on the Partnership Record Date with respect to such quarter (or other
distribution period) in accordance with Section 5.2(b); provided, however, that
if a new or existing Partner acquires an additional Partnership Interest in
exchange for a Capital Contribution on any date other than a Partnership Record
Date, the cash distribution attributable to such additional Partnership Interest
relating to the Partnership Record Date next following the issuance of such
additional Partnership Interest shall be reduced in the proportion equal to one
minus (i) the number of days that such additional Partnership Interest is held
by such Partner bears to (ii) the number of days between such Partnership Record
Date and the immediately preceding Partnership Record Date.
(b)    Except for distributions pursuant to Section 5.5 of this Agreement in
connection with the dissolution and liquidation of the Partnership and subject
to the provisions of Sections 5.2(c), 5.2(d), 5.3, 5.5 and 8.5 of this
Agreement, all distributions shall be made: (i) first,



--------------------------------------------------------------------------------



100% to the OP Unitholders in accordance with their respective Percentage
Interests on the Partnership Record Date until (A) the OP Unitholders (other
than the General Partner) have received cumulative distributions under this
Section 5.2(b) equal to aggregate Capital Contributions made by such OP
Unitholders to the Partnership plus a cumulative, noncompounded pre-tax rate of
return thereon of 8.0% per annum, determined by taking into account the dates on
which all such Capital Contributions and distributions were made and (B) the
General Partner has received cumulative distributions under this Section 5.2,
equal to (1) the aggregate Capital Contributions made by the General Partner to
the Partnership; plus (2) the Asset Acquisition Contributions; plus (3) a
cumulative, noncompounded pre-tax rate of return on (1) and (2) of 8.0% per
annum, determined by taking into account the dates on which all such Capital
Contributions, Asset Acquisition Contributions and distributions were made and
(ii) second, (A) 85% to the OP Unitholders, in accordance with their respective
Percentage Interests on the Partnership Record Date and (B) 15% to the holder of
the Special OP Units, provided however, notwithstanding the foregoing, in the
event that the Special OP Unitholder has received a distribution under the
circumstances described in Section 8.5(b)(iv) hereof (a “Special OP Unit
Distribution”) and there is a subsequent Termination Event, no further amount
shall be distributed to the Special OP Unitholder until the OP Unitholders, have
collectively received aggregate distributions equal to the sum of (x) the amount
such OP Unitholders are entitled to receive pursuant to this Section 5.2(b)(i)
plus (y) an amount equal to 85% of (i) the Special OP Unit Distribution divided
by (ii) .15,
(c)    Notwithstanding any other provision of this Agreement, the General
Partner is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to any Partner or assignee (including by reason of Section 1446 of the
Code), either (i) if the actual amount to be distributed to the Partner equals
or exceeds the amount required to be withheld by the Partnership, the amount
withheld shall be treated as a distribution of cash in the amount of such
withholding to such Partner, or (ii) if the actual amount to be distributed to
the Partner is less than the amount required to be withheld by the Partnership,
the actual amount shall be treated as a distribution of cash in the amount of
such withholding and the additional amount required to be withheld shall be
treated as a loan (a “Partnership Loan”) from the Partnership to the Partner on
the day the Partnership pays over such amount to a taxing authority. A
Partnership Loan shall be repaid through withholding by the Partnership with
respect to subsequent distributions to the applicable Partner or assignee. In
the event that a Limited Partner (a “Defaulting Limited Partner”) fails to pay
any amount owed to the Partnership with respect to the Partnership Loan within
fifteen (15) days after demand for payment thereof is made by the Partnership on
the Limited Partner, the General Partner, in its sole and absolute discretion,
may elect to make the payment to the Partnership on behalf of such Defaulting
Limited Partner. In such event, on the date of payment, the General Partner
shall be deemed to have extended a loan (a “General Partner Loan”) to the
Defaulting Limited Partner in the amount of the payment made by the General
Partner and shall succeed to all rights and remedies



--------------------------------------------------------------------------------



of the Partnership against the Defaulting Limited Partner as to that amount.
Without limitation, the General Partner shall have the right to receive any
distributions that otherwise would be made by the Partnership to the Defaulting
Limited Partner until such time as the General Partner Loan has been paid in
full, and any such distributions so received by the General Partner shall be
treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner. Any amounts treated as a Partnership
Loan or a General Partner Loan pursuant to this Section 5.2(c) shall bear
interest at the lesser of (i) the base rate on corporate loans at large United
States money center commercial banks, as published from time to time in The Wall
Street Journal, or (ii) the maximum lawful rate of interest on such obligation,
such interest to accrue from the date the Partnership or the General Partner, as
applicable, is deemed to extend the loan until such loan is repaid in full.
(d)    In no event may a Partner receive a distribution of cash with respect to
a Partnership Unit if such Partner is entitled to receive a cash distribution as
the holder of record of a Trust Unit for which all or part of such Partnership
Unit has been or will be exchanged.
5.3    No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.
5.4    Limitations on Return of Capital Contributions. Notwithstanding any of
the provisions of this Article 5, no Partner shall have the right to receive and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.
5.5    Distributions Upon Liquidation. Upon liquidation of the Partnership,
after payment of, or adequate provision for, debts and obligations of the
Partnership, including any Partner loans, any remaining assets of the
Partnership shall be distributed to all Partners in proportion to their
respective positive Capital Account balances, determined after taking into
account all allocations required to be made pursuant to Section 5.1 hereof and
all prior distributions made pursuant to this Article 5, in compliance with
Treasury Regulation Section 1.704‑1(b)(2)(ii)(b)(2). Notwithstanding any other
provision of this Agreement, the amount by which the value, as determined in
good faith by the General Partner, of any property other than cash to be
distributed in kind to the Partners exceeds or is less than the Carrying Value
of such property shall, to the extent not otherwise recognized by the
Partnership, be taken into account in computing net profit and net loss of the
Partnership (or items thereof) for purposes of crediting or charging the Capital
Accounts of, and distributing proceeds to, the Partners, pursuant to this
Agreement. To the extent deemed advisable by the General Partner, appropriate
arrangements (including the use of a liquidating trust) may be made to assure
that adequate funds are available to pay any contingent debts or obligations.
5.6    Substantial Economic Effect. It is the intent of the Partners that the
allocations of net profit and net loss (and items thereof) under this Agreement
have substantial economic effect (or be consistent with the Partners’ interests
in the Partnership in the case of the allocation of losses



--------------------------------------------------------------------------------



attributable to nonrecourse debt) within the meaning of Section 704(b) of the
Code as interpreted by the Regulations promulgated pursuant thereto. Article 5
and other relevant provisions of this Agreement shall be interpreted in a manner
consistent with such intent.
ARTICLE 6    
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER
6.1    Management of the Partnership.
(a)    Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:
(i)    to take any actions necessary to complete the liquidation of all of the
assets of the General Partner and the Partnership in accordance with the Plan;
(ii)    to own, operate, lease, dispose and exchange of any Assets, that the
General Partner determines are necessary or appropriate or in the best interests
of the business of the Partnership;
(iii)    to construct buildings and make other improvements on the properties
owned or leased by the Partnership in a manner consistent with the General
Partner’s intent to qualify as a Liquidating Trust;
(iv)    to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(v)    to borrow or lend money for the Partnership or the General Partner or in
connection with a General Partner Property, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure such indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;
(vi)    to pay, either directly or by reimbursement, for all operating costs and
general administrative expenses of the Partnership to third parties or to the
General Partner or its Affiliates as set forth in this Agreement;
(vii)    to guarantee or become a co-maker of indebtedness of the General
Partner or any Subsidiary thereof, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure



--------------------------------------------------------------------------------



such guarantee or indebtedness by mortgage, deed of trust, pledge or other lien
on the Partnership’s assets;
(viii)    to use assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of the General Partner, the Partnership or
any Subsidiary of either, to third parties or to the General Partner as set
forth in this Agreement;
(ix)    to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(x)    to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(xi)    to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(xii)    to make or revoke any election permitted or required of the Partnership
by any taxing authority;
(xiii)    to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;
(xiv)    to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;
(xv)    to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefor such remuneration
as the General Partner may deem reasonable and proper;
(xvi)    to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;



--------------------------------------------------------------------------------



(xvii)    to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;
(xviii)    to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;
(xix)    to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;
(xx)    to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to, its Subsidiaries and any
other Person in which it has an equity interest from time to time);
(xxi)    to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
(xxii)    to merge, consolidate or combine the Partnership with or into another
Person;
(xxiii)    to do any and all acts and things necessary or prudent to ensure that
the Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code; and
(xxiv)    to take such other action, execute, acknowledge, swear to or deliver
such other documents and instruments, and perform any and all other acts that
the General Partner deems necessary or appropriate for the formation,
continuation and conduct of the business and affairs of the Partnership
(including, without limitation, all actions consistent with allowing the General
Partner at all times to qualify as a Liquidating Trust) and to possess and enjoy
all of the rights and powers of a general partner as provided by the Act.
(b)    Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.
6.2    Delegation of Authority. The General Partner may delegate any or all of
its powers, rights and obligations hereunder, and may appoint, employ, contract
or otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.



--------------------------------------------------------------------------------



6.3    Indemnification and Exculpation of Indemnitees.
(a)    The Partnership shall indemnify an Indemnitee from and against any and
all losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or (iii)
in the case of any criminal proceeding, the Indemnitee had reasonable cause to
believe that the act or omission was unlawful. Any indemnification pursuant to
this Section 6.3 shall be made only out of the assets of the Partnership.
(b)    The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.3 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(c)    The indemnification provided by this Section 6.3 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.
(d)    The Partnership may purchase and maintain insurance, on behalf of the
Indemnitees and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(e)    For purposes of this Section 6.3, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.3; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.



--------------------------------------------------------------------------------



(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 6.3 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 6.3 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.
(i)    Notwithstanding the foregoing, the Partnership may not indemnify or hold
harmless an Indemnitee for any liability or loss unless all of the following
conditions are met: (i) the Indemnitee has determined, in good faith, that the
course of conduct that caused the loss or liability was in the best interests of
the Partnership; (ii) the Indemnitee was acting on behalf of or performing
services for the Partnership; (iii) the liability or loss was not the result of
(A) negligence or misconduct, in the case that the Indemnitee is a trustee of
the General Partner (other than an Independent Trustee), the Advisor or an
Affiliate of the Advisor or (B) gross negligence or willful misconduct, in the
case that the Indemnitee is an Independent Trustee; and (iv) the indemnification
or agreement to hold harmless is recoverable only out of net assets of the
Partnership. In addition, the Partnership shall not provide indemnification for
any loss, liability or expense arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged material securities law violations as
to the Indemnitee; (ii) such claims have been dismissed with prejudice on the
merits by a court of competent jurisdiction as to the Indemnitee; or (iii) a
court of competent jurisdiction approves a settlement of the claims against the
Indemnitee and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Securities and Exchange Commission and
of the published position of any state securities regulatory authority in which
Securities were offered or sold as to indemnification for violations of
securities laws.
6.4    Liability of the General Partner.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or of any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.
(b)    Each Limited Partner expressly acknowledges and agrees that whenever in
this Agreement the General Partner is permitted to take any action, make any
decision or determination or otherwise vote on or give its consent to any
action, the General Partner shall be



--------------------------------------------------------------------------------



entitled to exercise its sole and absolute discretion in connection therewith
after considering only such interests and factors as it desires and, without
limiting the generality of the foregoing, it is specifically agreed and
acknowledged that the General Partner in taking any action or declining to take
any action hereunder may consider exclusively its own interests or the interests
of its shareholders and shall have no duty or obligation to consider the
separate interests of or factors affecting the Partnership or any other Partner
(including, without limitation, the tax consequences to Limited Partners or the
tax consequences of some, but not all, of the Limited Partners). The General
Partner shall not be liable for monetary damages for losses sustained,
liabilities incurred, or benefits not derived by Limited Partners in connection
with such decisions, provided that the General Partner has acted in good faith.
(c)    Subject to its obligations and duties as General Partner set forth in
Section 6.1 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.
(d)    Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the General Partner to qualify
as a Liquidating Trust or (ii) to prevent the General Partner from incurring any
taxes under any provision of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.
(e)    Any amendment, modification or repeal of this Section 6.4 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.4 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.
(f)    In accordance with Section 17-1101(d) of the Act, the Partners hereby
acknowledge and agree that the provisions of this Agreement, including the
provisions of this Article 6, to the extent they restrict or eliminate the
duties (including fiduciary duties) and liabilities relating thereto otherwise
existing at law or in equity, replace completely and absolutely such other
duties (including fiduciary duties) and liabilities relating thereto and further
acknowledge and agree that the provisions of this subsection (f) and the other
provisions of this Article 6 are fundamental elements to the agreement of the
Partners to enter into this Second Amended and Restated Limited Partnership
Agreement.



--------------------------------------------------------------------------------



6.5    Reimbursement of General Partner.
(a)    Except as provided in this Section 6.5 and elsewhere in this Agreement
(including the provisions of Article 5 and Article 6 regarding distributions,
payments, and allocations to which it may be entitled), the General Partner
shall not be compensated for its services as general partner of the Partnership.
(b)    The General Partner shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all Administrative Expenses incurred by the General Partner.
6.6    Outside Activities
Subject to (a) Section 6.8 hereof, (b) the Agreement and Declaration of Trust
and (c) any agreements entered into by the General Partner or its Affiliates
with the Partnership, a Subsidiary or any officer, director, employee, agent,
trustee, Affiliate or shareholder of the General Partner, the General Partner
shall be entitled to and may have business interests and engage in business
activities in addition to those relating to the Partnership, including business
interests and activities substantially similar or identical to those of the
Partnership. Neither the Partnership nor any of the Limited Partners shall have
any rights by virtue of this Agreement in any such business ventures, interests
or activities. None of the Limited Partners nor any other Person shall have any
rights by virtue of this Agreement or the partnership relationship established
hereby in any such business ventures, interests or activities, and the General
Partner shall have no obligation pursuant to this Agreement to offer any
interest in any such business ventures, interests and activities to the
Partnership or any Limited Partner, even if such opportunity is of a character
which, if presented to the Partnership or any Limited Partner, could be taken by
such Person.
6.7    Employment or Retention of Affiliates.
(a)    Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price, or
other payment therefor which the General Partner determines to be fair and
reasonable.
(b)    The Partnership may lend or contribute to its Subsidiaries or other
Persons in which it has an equity investment, and such Persons may borrow funds
from the Partnership, on terms and conditions established in the sole and
absolute discretion of the General Partner. The foregoing authority shall not
create any right or benefit in favor of any Subsidiary or any other Person.
(c)    The Partnership may transfer assets to joint ventures, other
partnerships, corporations or other business entities in which it is or thereby
becomes a participant upon such terms and subject to such conditions as the
General Partner deems are consistent with this Agreement, applicable law and the
status of the General Partner as a Liquidating Trust.



--------------------------------------------------------------------------------



(d)    Except as expressly permitted by this Agreement, neither the General
Partner nor any of its Affiliates shall sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly,
except pursuant to transactions that are, in the General Partner’s sole
discretion, on terms that are fair and reasonable to the Partnership.
6.8    General Partner Participation. The General Partner agrees that all
business activities of the General Partner, including activities pertaining to
the acquisition, development or ownership of any Asset, shall be conducted
through the Partnership or one or more Subsidiary Partnerships.
6.9    Title to Partnership Assets. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner or one or more nominees, as
the General Partner may determine, including Affiliates of the General Partner.
The General Partner hereby declares and warrants that any Partnership assets for
which legal title is held in the name of the General Partner or any nominee or
Affiliate of the General Partner shall be held by the General Partner for the
use and benefit of the Partnership or one or more Subsidiary Partnerships in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use its commercially reasonable efforts to cause
beneficial and record title to such assets to be vested in the Partnership as
soon as reasonably practicable. All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which legal title to such Partnership assets is held.
6.10    Miscellaneous. In the event the General Partner redeems any Trust Units
(other than Trust Units redeemed in accordance with the share redemption program
of the General Partner through proceeds received from the General Partner’s
dividend reinvestment plan), then the General Partner shall cause the
Partnership to purchase from the General Partner a number of Partnership Units
as determined based on the application of the Conversion Factor on the same
terms that the General Partner redeemed such Trust Units. Moreover, if the
General Partner makes a cash tender offer or other offer to acquire Trust Units,
then the General Partner shall cause the Partnership to make a corresponding
offer to the General Partner to acquire an equal number of Partnership Units
held by the General Partner. In the event any Trust Units are redeemed by the
General Partner pursuant to such offer, the Partnership shall redeem an
equivalent number of the General Partner’s Partnership Units for an equivalent
purchase price based on the application of the Conversion Factor.
6.11    No Duplication of Fees or Expenses. The Partnership may not incur or be
responsible for any fee or expense that would be duplicative of fees and
expenses paid by the General Partner.



--------------------------------------------------------------------------------



ARTICLE 7    
CHANGES IN GENERAL PARTNER
7.1    Transfer of the General Partner’s Partnership Interest.
(a)    The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in, or in
connection with a transaction contemplated by, Sections 7.1(c), 7.1(d) or
7.1(e).
(b)    The General Partner agrees that its Percentage Interest will at all times
be in the aggregate, at least 0.1%.
(c)    Except as otherwise provided in Section 6.4(b) or Section 7.1(d) or
7.1(e) hereof, the General Partner shall not engage in any merger, consolidation
or other combination with or into another Person or sale of all or substantially
all of its assets, (other than in connection with a change in the General
Partner’s state of incorporation or organizational form) in each case which
results in a change of control of the General Partner (a “Transaction”), unless:
(i)    the consent of Limited Partners holding more than 50% of the Percentage
Interests and the consent of the Special OP Unitholder is obtained;
(ii)    as a result of such Transaction: (A) all Limited Partners will receive
for each Partnership Unit an amount of cash, securities, or other property equal
to the product of the Conversion Factor and the greatest amount of cash,
securities or other property paid in the Transaction to a holder of one Trust
Unit in consideration of one Trust Unit, provided that if, in connection with
the Transaction, a purchase, tender or exchange offer (“Offer”) shall have been
made to and accepted by the holders of more than 50% of the outstanding Trust
Units, each holder of Partnership Units shall be given the option to exchange
its Partnership Units for the greatest amount of cash, securities, or other
property which a Limited Partner holding Partnership Units would have received
had it (1) exercised its Redemption Right and (2) sold, tendered or exchanged
pursuant to the Offer the Trust Units received upon exercise of the Redemption
Right immediately prior to the expiration of the Offer and (B) the Special OP
Unitholder will receive for the Special OP Units an amount of cash, securities
or other property (as applicable based upon the type of consideration and the
proportions thereof paid to holders of Trust Units in the Transaction)
determined as set forth pursuant to Section 5.2(b) or Section 8.5 hereof, as
applicable; or
(iii)     the General Partner is the surviving entity in the Transaction and
either (A) the holders of Trust Units do not receive cash, securities, or other
property (1) in the Transaction or (B) all Limited Partners (other than the
General Partner or any Subsidiary) receive in exchange for their Partnership
Units, an amount of cash, securities, or other property (expressed as an amount
per Trust Unit) that is no less than the product of the Conversion Factor and
the greatest amount of cash, securities, or other property (expressed as an
amount per Trust Unit) received in the Transaction by any holder of Trust Units
and (2) the Special OP Unitholder receives in exchange for the Special OP Units,
an amount of cash, securities or other property (as applicable based upon



--------------------------------------------------------------------------------



the type of consideration and the proportions thereof paid to holders of Trust
Units in the Transaction) determined as set forth pursuant to Section 8.5
hereof.
(d)    Notwithstanding Section 7.1(c), the General Partner may merge with or
into or consolidate with another entity if immediately after such merger or
consolidation (i) substantially all of the assets of the successor or surviving
entity (the “Survivor”), other than Partnership Units held by the General
Partner, are contributed, directly or indirectly, to the Partnership as a
Capital Contribution in exchange for Partnership Units with a fair market value
equal to the value of the assets so contributed as determined by the Survivor in
good faith and (ii) the Survivor expressly agrees to assume all obligations of
the General Partner, as appropriate, hereunder. Upon such contribution and
assumption, the Survivor shall have the right and duty to amend this Agreement
as set forth in this Section 7.1(d). The Survivor shall in good faith arrive at
a new method for the calculation of the Cash Amount, the Trust Units Amount and
Conversion Factor for a Partnership Unit after any such merger or consolidation
so as to approximate the existing method for such calculation as closely as
reasonably possible. Such calculation shall take into account, among other
things, the kind and amount of securities, cash and other property that was
receivable upon such merger or consolidation by a holder of Trust Units or
options, warrants or other rights relating thereto, and which a holder of
Partnership Units could have acquired had such Partnership Units been exchanged
immediately prior to such merger or consolidation. Such amendment to this
Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The Survivor also shall in good faith
modify the definition of Trust Units and make such amendments to Sections 8.4
and 8.5 hereof so as to approximate the existing rights and obligations set
forth in Sections 8.4 and 8.5 as closely as reasonably possible. The above
provisions of this Section 7.1(d) shall similarly apply to successive mergers or
consolidations permitted hereunder.
(e)    Notwithstanding Section 7.1(c),
(i)    a General Partner may transfer all or any portion of its General
Partnership Interest to (A) a wholly-owned Subsidiary of such General Partner or
(B) the owner of all of the ownership interests of such General Partner, and
following a transfer of all of its General Partnership Interest, may withdraw as
General Partner; and
(ii)    the General Partner may engage in any transaction that is not required
to be submitted to the vote of the holders of the Trust Units by (A) law or (B)
the rules of any national securities exchange on which the Trust Units are
Listed.
7.2    Admission of a Substitute or Additional General Partner. A Person shall
be admitted as a substitute or additional General Partner of the Partnership
only if the following terms and conditions are satisfied:
(a)    the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate



--------------------------------------------------------------------------------



in order to effect the admission of such Person as a General Partner, and a
certificate evidencing the admission of such Person as a General Partner shall
have been filed for recordation and all other actions required by Section 2.5
hereof in connection with such admission shall have been performed;
(b)    if the Person to be admitted as a substitute or additional General
Partner is a corporation or a partnership it shall have provided the Partnership
with evidence satisfactory to counsel for the Partnership of such Person’s
authority to become a General Partner and to be bound by the terms and
provisions of this Agreement; and
(c)    counsel for the Partnership shall have rendered an opinion (relying on
such opinions from other counsel and the state or any other jurisdiction as may
be necessary) that (x) the admission of the person to be admitted as a
substitute or additional General Partner is in conformity with the Act and (y)
none of the actions taken in connection with the admission of such Person as a
substitute or additional General Partner will cause (i) the Partnership to be
classified other than as a partnership for federal tax purposes, or (ii) the
loss of any Limited Partner’s limited liability.
7.3    Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.4(a) hereof) or the death, withdrawal,
deemed removal or dissolution of a General Partner (except that, if a General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Partnership shall be dissolved and terminated unless the
Partnership is continued pursuant to Section 7.3(b) hereof. The merger of the
General Partner with or into any entity that is admitted as a substitute or
successor General Partner pursuant to Section 7.2 hereof shall not be deemed to
be the withdrawal, dissolution or removal of the General Partner.
(b)    Following the occurrence of an Event of Bankruptcy as to a General
Partner (and its removal pursuant to Section 7.4(a) hereof) or the death,
withdrawal, removal or dissolution of a General Partner (except that, if a
General Partner is, on the date of such occurrence, a partnership, the
withdrawal of, death, dissolution, Event of Bankruptcy as to, or removal of a
partner in, such partnership shall be deemed not to be a dissolution of such
General Partner if the business of such General Partner is continued by the
remaining partner or partners), the Limited Partners, within ninety (90) days
after such occurrence, may elect to continue the business of the Partnership for
the balance of the term specified in Section 2.4 hereof by selecting, subject to
Section 7.2 hereof and any other provisions of this Agreement, a substitute
General Partner by consent of a majority in interest of the Limited Partners. If
the Limited Partners elect to continue the business of the Partnership and admit
a substitute General Partner, the relationship with the Partners and of any
Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.



--------------------------------------------------------------------------------



7.4    Removal of a General Partner.
(a)    Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death or dissolution of, Event of
Bankruptcy as to, or removal of, a partner in, such partnership shall be deemed
not to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.
(b)    If a General Partner has been removed pursuant to this Section 7.4 and
the Partnership is continued pursuant to Section 7.3 hereof, such General
Partner shall promptly transfer and assign its General Partnership Interest in
the Partnership to the substitute General Partner approved by a majority in
interest of the Limited Partners in accordance with Section 7.3(b) hereof and
otherwise admitted to the Partnership in accordance with Section 7.2 hereof. At
the time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Limited Partners within ten (10) days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Limited Partners each shall select an appraiser. Each such appraiser
shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest within thirty (30) days of the General
Partner’s removal, and the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals;
provided, however, that if the higher appraisal exceeds the lower appraisal by
more than 20% of the amount of the lower appraisal, the two appraisers, no later
than forty (40) days after the removal of the General Partner, shall select a
third appraiser who shall complete an appraisal of the fair market value of the
removed General Partner’s General Partnership Interest no later than sixty (60)
days after the removal of the General Partner. In such case, the fair market
value of the removed General Partner’s General Partnership Interest shall be the
average of the two appraisals closest in value.
(c)    The General Partnership Interest of a removed General Partner, until
transfer under Section 7.4(b), shall be converted to that of a special Limited
Partner; provided, however, such removed General Partner shall not have any
rights to participate in the management and affairs of the Partnership, and
shall not be entitled to any portion of the income, expense, profit, gain or
loss allocations or cash distributions allocable or payable, as the case may be,
to the Limited Partners. Instead, such removed General Partner shall receive and
be entitled only to retain distributions or allocations of such items that it
would have been entitled to receive in its capacity as General Partner, until
the transfer is effective pursuant to Section 7.4(b).



--------------------------------------------------------------------------------



(d)    All Partners shall have given and hereby do give such consents, shall
take such actions and shall execute such documents as shall be legally
necessary, desirable and sufficient to effect all the foregoing provisions of
this Section.
ARTICLE 8    
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
8.1    Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.
8.2    Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates, and instruments as may be
deemed necessary or desirable by the General Partner to carry out fully the
provisions of this Agreement and the Act in accordance with their terms, which
power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.
8.3    Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.
8.4    Redemption Right.
(a)    Subject to Sections 8.4(b), 8.4(c), 8.4(d), 8.4(e), 8.4(f) and 8.5
hereof, the provisions of any agreements between the Partnership and one or more
Limited Partners with respect to Partnership Units held by them, each Limited
Partner, other than the General Partner (except as permitted below), shall,
after holding its Partnership Units for at least one year (other than the
Advisor and its Affiliates), have the right (subject to the terms and conditions
set forth herein) to require the Partnership to redeem (a “Redemption”) all or a
portion of the Partnership Units (other than Special OP Units), held by such
Limited Partner (such Units, the “Tendered Units”), in exchange (a “Redemption
Right”), alternatively, for either Trust Units or the Cash Amount, as determined
by the General Partner in its sole discretion. The consideration payable in
respect of Tendered Units shall be issued or paid, as the case may be, on the
Specified Redemption Date. Any Redemption Right shall be exercised pursuant to a
Notice of Redemption delivered to the Partnership (with a copy to the General
Partner) by the Limited Partner exercising the Redemption Right (the “Tendering
Party”). A Limited Partner may not exercise the Redemption Right for less than
1,000 Partnership Units or, if such Limited Partner holds less than 1,000
Partnership Units, all of the Partnership Units



--------------------------------------------------------------------------------



held by such Partner. The Tendering Party shall have no right, with respect to
any Partnership Units so redeemed, to receive any distribution paid with respect
to Partnership Units if the record date for such distribution is on or after the
Specified Redemption Date.
(b)    If the General Partner elects to cause the Tendered Units to be exchanged
for Trust Units rather than the Cash Amount, then the Partnership shall direct
the General Partner to issue and deliver such Trust Units to the Tendering Party
pursuant to the terms set forth in this Section 8.4(b), in which case, (i) the
General Partner, acting as a distinct legal entity, shall assume directly the
Partnership’s redemption obligation with respect thereto and shall satisfy the
Tendering Party’s exercise of its Redemption Right, and (ii) such transaction
shall be treated, for federal income tax purposes, as a transfer by the
Tendering Party of such Tendered Units to the General Partner in exchange for
Trust Units. The percentage of the Tendered Units which are to be so exchanged
for Trust Units (rather than the Cash Amount) is referred to as the “Applicable
Percentage.” In making such election to exchange Tendered Units for cash or
Trust Units, the General Partner shall act in a fair, equitable and reasonable
manner that neither prefers one group or class of Limited Partners over another
nor discriminates against a group or class of Limited Partners. If the General
Partner determines to redeem any Tendered Units for Trust Units, rather than the
Cash Amount, on the Specified Redemption Date, the Tendering Party shall sell
such number of the Tendered Units to the General Partner in exchange for a
number of Trust Units equal to the product of the Trust Units Amount and the
Applicable Percentage. Such amount of Trust Units shall be delivered by the
General Partner as duly authorized, validly issued and fully paid Trust Units,
free of any pledge, lien, encumbrance or restriction, other than the
restrictions, if any, provided in the Agreement and Declaration of Trust, the
bylaws of the General Partner, the Securities Act and relevant state securities
or “blue sky” laws. Notwithstanding the provisions of Section 8.4(a) and this
Section 8.4(b), the Tendering Parties shall have no rights under this Agreement
that would otherwise be prohibited under the Agreement and Declaration of Trust.
(c)    In connection with an exercise of Redemption Rights pursuant to this
Section 8.4, the Tendering Party shall submit the following to the General
Partner, in addition to the Notice of Redemption, any other documents as the
General Partner may reasonably require in connection with the issuance of Trust
Units upon the exercise of the Redemption Right
(d)    Any Cash Amount to be paid to a Tendering Party pursuant to this
Section 8.4 shall be paid on the Specified Redemption Date; provided, however,
that the General Partner may elect to cause the Specified Redemption Date to be
delayed for up to an additional 180 days to the extent required for the General
Partner to provide financing to be used to make such payment of the Cash Amount,
by causing the issuance of additional Trust Units or otherwise. Notwithstanding
the foregoing, the General Partner agrees to use its commercially reasonable
efforts to cause the closing of the acquisition of Tendered Units hereunder to
occur as quickly as reasonably possible.
(e)    Notwithstanding any other provision of this Agreement, the General
Partner shall place appropriate restrictions on the ability of the Limited
Partners to exercise their Redemption Rights to prevent, among other things, (i)
violations or what would be likely to constitute a violation



--------------------------------------------------------------------------------



of any applicable federal or state securities law, (ii) violations of any
provision of the General Partner’s Agreement and Declaration of Trust and (iii)
as and if deemed necessary to ensure that the Partnership does not constitute a
“publicly traded partnership” under section 7704 of the Code. If and when the
General Partner determines that imposing such restrictions is necessary, the
General Partner shall give prompt written notice thereof (a “Restriction
Notice”) to each of the Limited Partners holding Partnership Units, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid having the Partnership be treated as a “publicly traded partnership”
under section 7704 of the Code.
(f)    A redemption fee may be charged in connection with an exercise of
Redemption Rights pursuant to this Section 8.4.
8.5    Redemption or Conversion of Partnership Units or Special OP Units owned
by the Advisor or its Affiliates.
(a)    Termination Events. In connection with: (i) a merger, consolidation or
sale of substantially all of the Partnership’s assets or any similar
transaction, (ii) any transaction pursuant to which a majority of the Trustees
then in office are replaced or removed which is not otherwise described in (i)
above, or (iii) the termination of the Advisory Agreement for any reason other
than by the Advisor and other than in connection with (i), (ii) or (iii) above
(the events described in (i) through (iii) are hereinafter referred to
individually as a “Termination Event” and collectively as the “Termination
Events”), then at the election of the Special OP Unitholder, and as further
provided in Section 8.5(b) below, such holder may (1) exchange its Special OP
Units for Partnership Units, (2) exchange its Special OP Units for Partnership
Units and immediately thereafter redeem its Partnership Units received in such
exchange pursuant to Section 8.5(b) hereof, or (3) retain its Special OP Units.
(b)    Special OP Unit Exchange; Redemption of Partnership Units of the Special
OP Unitholder, the Advisor or its Affiliates; Entitlement to Distributions.
(i)    If the Special OP Unitholder elects to exchange its Special OP Units for
Partnership Units in connection with a Termination Event, then the Special OP
Units shall be exchanged for a number of Partnership Units (the “Special OP Unit
Value”) equal in value to the aggregate amount of distributions that would have
been made with respect to the Special OP Units under Section 5.2(b)(ii) if all
assets (subject to their liabilities) of the Partnership were sold for their
fair market value, as determined in good faith by the Trustees of the General
Partner in office prior to the Termination Event and in the manner set forth
below, any remaining liabilities of the Partnership were satisfied in full in
cash according to their terms and assuming for these purposes that all such
remaining liabilities had matured, and Net Sales Proceeds (after satisfaction of
such liabilities) were distributed in full pursuant to Section 5.2(b). The
Special OP Unit Value shall be determined (1) in connection with a Termination
Event described in Section 8.5(a)(i) above, by reference to the value of the
consideration received or to be received by the holders of Trust Units and the
implied value of the assets and liabilities of the General Partner and the
Partnership as a



--------------------------------------------------------------------------------



result thereof, or (2) in connection with a Termination Event described in
Sections 8.5(a)(ii) or 8.5(a)(iii) above, by reference to the fair market value
of the assets and liabilities of the General Partner and the Partnership as
determined by an independent third party mutually agreed to by the Partnership
on the one hand and the holder of the applicable Special OP Units on the other.
The valuation mechanisms referred to in the immediately preceding clauses (1)
and (2) are hereinafter referred to as the “Valuation Mechanisms”. If multiple
Termination Events are triggered in connection with a series of related events,
the Special OP Unitholder, in its sole discretion, may determine which Valuation
Mechanism should be used to value the Partnership Units and determine the
Special OP Unit Value. In the case of any Termination Event, the exchange of the
Special OP Units for Partnership Units shall occur simultaneously with the
occurrence or consummation of such Termination Event or as soon as is reasonably
practicable thereafter.
(ii)    If the Special OP Unitholder elects to receive Partnership Units in
exchange for its Special OP Units in connection with the Termination Event but
not to have such Partnership Units redeemed, then such Partnership Units shall
thereafter be subject to all of the applicable provisions of this Agreement,
including Section 8.5(d) hereof. If the Special OP Unitholder elects to
immediately redeem its Partnership Units, then the Special OP Unitholder shall
receive, at its option, upon redemption of such Partnership Units, cash (or in
the case of a Termination Event described in Section 8.5(a)(iii) hereof, a
promissory note) or Trust Units with an aggregate value equal to the Special OP
Unit Value as determined under subsection (i) of this Section 8.5(b).
Notwithstanding anything to the contrary above, in the case of any Termination
Event described in Section 8.5(a)(iii) hereof, the holder may elect to receive,
at its option, upon redemption of such Partnership Units, a promissory note or
Trust Units. If the holder elects payment in the form of a promissory note, such
promissory note shall be payable in 12 equal quarterly installments and shall
bear interest on the unpaid balance at a rate determined by the Trustees of the
General Partner to be fair and reasonable, provided, however, that no payment
will be made in any quarter in which such payment would impair the General
Partner’s capital, in which case any such payment or payments will be delayed
until the next quarter in which payment would not impair the General Partner’s
capital.
(iii)    Notwithstanding anything to the contrary contained in Section 8.4
hereof, if in connection with a Termination Event the Advisor and any of its
Affiliates (including, without limitation, Hines Global REIT Associates Limited
Partnership) hold Partnership Units that were not received in connection with
such Termination Event, such holder or holders may (1) elect to have such
Partnership Units redeemed in the manner set forth in Section 8.4 or (2) elect
to have such Partnership Units valued in the manner set forth in
Section 8.5(b)(i) and, using the applicable Valuation Mechanism, redeemed for
the resulting amount of consideration. Such consideration shall be payable in
the same form and at the same time that any consideration that would be payable
upon a redemption described in subparagraph (i) or (ii) of this Section 8.5(b)
would be due.
(iv)    In connection with a Termination Event, the Special OP Unitholder may
elect not to have the Special OP Units exchanged for Partnership Units. In such
event, the Special OP Unitholder shall receive a cash distribution or a
promissory note equal to the aggregate



--------------------------------------------------------------------------------



amount that the Special OP Unitholder would have been entitled to receive under
subparagraph (ii) of this Section 8.5(b) above if the Special OP Unitholder had
elected to exchange the Special OP Units into Partnership Units which were
thereafter immediately redeemed; provided, however that the Special OP Units
shall not, under such circumstances, be exchanged for Partnership Units and
shall instead remain outstanding and subject to all of the applicable provisions
of this Agreement.
(v)    If Trust Units are to be issued in connection with the redemption of
Partnership Units pursuant to this Section 8.5(b), then the General Partner
shall issue such Trust Units in accordance herewith and the exchange of
Partnership Units shall be treated in accordance with Section 8.4(b) as if the
Partnership Units were Tendered Units. All cash payments required to be made
pursuant to this Section 8.5 shall be made by wire transfer of immediately
available funds to an account designated by the recipient of such payment.
(c)    Limitation on Exchange and Redemption. Notwithstanding anything herein to
the contrary, no exchange or redemption pursuant to Section 8.5(b) shall be
permitted unless and until OP Unitholders have received (or are deemed to have
received pursuant to the deemed valuations set forth in such sections)
aggregate, cumulative distributions from the Partnership to OP Unitholders for
all years from operating income, sales proceeds and other sources in an amount
equal to (i) the sum of the aggregate capital contributions to the Partnership
by the OP Unitholders for all years plus (ii) an 8.0% cumulative non-compounded
annual pre-tax return on the amount described in the immediately preceding
subclause (i).
(d)    Redemption of Partnership Units Following a Termination Event. If the
Advisor or any of its Affiliates (including, without limitation, Hines Global
REIT Associates Limited Partnership) retains any of their Partnership Units
following a Termination Event, such parties shall have the right to redeem such
Partnership Units pursuant to all of the terms and conditions of Section 8.4
hereof; provided, however, that the holder of such Partnership Units and not the
General Partner shall be entitled to elect cash or Trust Units.
ARTICLE 9    
TRANSFERS OF LIMITED PARTNERSHIP INTERESTS
9.1    Purchase for Investment.
(a)    Each Limited Partner hereby represents and warrants to the General
Partner and to the Partnership that the acquisition of his Partnership Interest
was made as a principal for his account for investment purposes only and not
with a view to the resale or distribution of such Partnership Interest.
(b)    Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.1(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.



--------------------------------------------------------------------------------



9.2    Restrictions on Transfer of Limited Partnership Interests.
(a)    Subject to the provisions of Section 9.2(b) and 9.2(c), no Limited
Partner may offer, sell, assign, hypothecate, pledge or otherwise transfer all
or any portion of his Limited Partnership Interest, or any of such Limited
Partner’s economic rights as a Limited Partner, whether voluntarily or by
operation of law or at judicial sale or otherwise (collectively, a “Transfer”)
without the prior consent of the General Partner, which consent may be granted
or withheld in its sole and absolute discretion. Any such purported transfer
undertaken without such consent shall be considered to be null and void ab
initio and shall not be given effect. The General Partner may require, as a
condition of any Transfer to which it consents, that the transferor assume all
costs incurred by the Partnership in connection therewith.
(b)    No Limited Partner may withdraw from the Partnership other than: (i) as a
result of a permitted Transfer (i.e., a Transfer consented to as contemplated by
clause (a) above or clause (c) below or a Transfer pursuant to Section 9.5
below) of all of its Partnership Interest pursuant to this Article 9, (ii)
pursuant to a redemption of all of its Partnership Units pursuant to Section 8.4
or (iii) pursuant to the redemption of the Limited Partner’s Special OP Units
and Partnership Units pursuant to Section 8.5. Upon the permitted Transfer or
redemption of all of a Limited Partner’s Partnership Units and Special OP Units,
if any, such Limited Partner shall cease to be a Limited Partner.
(c)    Notwithstanding Section 9.2(a) and subject to Sections 9.2(d), 9.2(e) and
9.2(f) below, a Limited Partner may not Transfer, without the prior consent of
the General Partner, which consent will not be unreasonably withheld, all or a
portion of its Partnership Interest to (i) a parent or parent’s spouse, natural
or adopted descendant or descendants, spouse of such descendant, or brother or
sister, or a trust created by such Limited Partner for the benefit of such
Limited Partner and/or any such person(s), of which trust such Limited Partner
or any such person(s) is a trustee, (ii) a corporation controlled by a Person or
Persons named in (i) above, or (iii) if the Limited Partner is an entity, its
beneficial owners.
(d)    No Limited Partner may effect a Transfer of its Limited Partnership
Interest, in whole or in part, if, in the opinion of legal counsel for the
Partnership, such proposed Transfer would require the registration of the
Limited Partnership Interest under the Securities Act or would otherwise violate
any applicable federal or state securities or blue sky law (including investment
suitability standards).
(e)    No Transfer by a Limited Partner of its Partnership Interest, in whole or
in part, may be made to any Person if (i) in the opinion of legal counsel for
the Partnership, the transfer would result in the Partnership’s being treated as
an association taxable as a corporation, (ii) in the opinion of legal counsel
for the Partnership, it would adversely affect the ability of the General
Partner to continue to qualify as a Liquidating Trust or subject the General
Partner to any additional taxes under the Code, or (iii) such transfer is
effectuated through an “established securities market” or a “secondary market
(or the substantial equivalent thereof)” within the meaning of Section 7704 of
the Code.



--------------------------------------------------------------------------------



(f)    No Transfer by a Limited Partner of any Partnership Interest may be made
to a lender to the Partnership or any Person who is related (within the meaning
of Regulations Section 1.752-4(b)) to any lender to the Partnership whose loan
constitutes a nonrecourse liability (within the meaning of Regulations Section
1.752-1(a)(2)), without the consent of the General Partner, which may be
withheld in its sole and absolute discretion, provided that as a condition to
such consent the lender will be required to enter into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Cash Amount
any Partnership Units in which a security interest is held simultaneously with
the time at which such lender would be deemed to be a Partner in the Partnership
for purposes of allocating liabilities to such lender under Section 752 of the
Code.
(g)    Any Transfer in contravention of any of the provisions of this Article 9
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
(h)    Prior to the consummation of any Transfer under this Article 9, the
transferor and/or the transferee shall deliver to the General Partner such
opinions, certificates and other documents as the General Partner shall request
in connection with such Transfer.
9.3    Admission of Substitute Limited Partner.
(a)    Subject to the other provisions of this Article 9, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only with the consent of the General Partner, which
consent may be granted or withheld in its sole and absolute discretion, and upon
the satisfactory completion of the following:
(i)    The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.
(ii)    To the extent required, an amended Certificate evidencing the admission
of such Person as a Limited Partner shall have been signed, acknowledged and
filed for record in accordance with the Act.
(iii)    The assignee shall have delivered a letter containing the
representation set forth in Section 9.1(a) hereof and the agreement set forth in
Section 9.1(b) hereof.
(iv)    If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel
for the Partnership of the assignee’s authority to become a Limited Partner
under the terms and provisions of this Agreement.
(v)    The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.2 hereof.



--------------------------------------------------------------------------------



(vi)    The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.
(vii)    The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.
(b)    For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.3(a)(ii) hereof or, if
no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c)    The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article 9 to the admission of such Person as a Limited
Partner of the Partnership.
9.4    Rights of Assignees of Partnership Interests.
(a)    Subject to the provisions of Sections 9.1 and 9.2 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.
(b)    Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article 9 to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.
9.5    Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of settling or managing his
estate property and such power as the bankrupt, deceased or incompetent Limited
Partner possessed to assign all or any part of his Partnership Interest and to
join with the assignee in satisfying conditions precedent to the admission of
the assignee as a Substitute Limited Partner.



--------------------------------------------------------------------------------



9.6    Joint Ownership of Interests. A Partnership Interest may be acquired by
two individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Interest shall be required to constitute the action of the owners of
such Partnership Interest; provided, however, that the written consent of only
one joint owner will be required if the Partnership has been provided with
evidence satisfactory to the counsel for the Partnership that the actions of a
single joint owner can bind both owners under the applicable laws of the state
of residence of such joint owners. Upon the death of one owner of a Partnership
Interest held in a joint tenancy with a right of survivorship, the Partnership
Interest shall become owned solely by the survivor as a Limited Partner and not
as an assignee. The Partnership need not recognize the death of one of the
owners of a jointly-held Partnership Interest until it shall have received
notice of such death. Upon notice to the General Partner from either owner, the
General Partner shall cause the Partnership Interest to be divided into two
equal Partnership Interests, which shall thereafter be owned separately by each
of the former owners.
ARTICLE 10    
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS
10.1    Books and Records. At all times during the continuance of the
Partnership, the Partners shall keep or cause to be kept at the Partnership’s
specified office true and complete books of account in accordance with generally
accepted accounting principles, including: (a) a current list of the full name
and last known business address of each Partner, (b) a copy of the Certificate
of Limited Partnership and all Certificates of amendment thereto, (c) copies of
the Partnership’s federal, state and local income tax returns and reports, (d)
copies of this Agreement and amendments thereto and any financial statements of
the Partnership for the three most recent years and (e) all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.
10.2    Custody of Partnership Funds; Bank Accounts.
(a)    All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.
(b)    All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.2(b).



--------------------------------------------------------------------------------



10.3    Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be the calendar year.
10.4    Annual Tax Information and Report. Within seventy-five (75) days after
the end of each fiscal year of the Partnership, the General Partner shall
furnish to each person who was a Limited Partner at any time during such year
the tax information necessary to file such Limited Partner’s individual tax
returns as shall be reasonably required by law.
10.5    Tax Matters Partner; Partnership Representative; Tax Elections; Special
Basis Adjustments.
(a)    Generally.
(a)    With respect to each taxable year of the Partnership that is not subject
to the BBA Rules, the General Partner shall be the Tax Matters Partner of the
Partnership within the meaning of Section 6231(a)(7) of the Code. As Tax Matters
Partner, the General Partner shall have the right and obligation to take all
actions authorized and required, respectively, by the Code for the Tax Matters
Partner. The General Partner shall have the right to retain professional
assistance in respect of any audit of the Partnership by the Service and all
out-of-pocket expenses and fees incurred by the General Partner on behalf of the
Partnership as Tax Matters Partner shall constitute Partnership expenses. In the
event the General Partner receives notice of a final Partnership adjustment
under Section 6223(a)(2) of the Code, the General Partner shall either (i) file
a court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.
References to Code Sections in this clause (i), are to such provisions as in
effect prior to their amendment by the BBA Rules.
(ii)    With respect to each taxable year of the Partnership that is subject to
the BBA Rules, the General Partner may designate and replace in its sole
discretion the Partnership’s “partnership representative” for purposes of the
BBA Rules. Each Partner shall take such actions as are necessary or convenient
to effect such designation or replacement or any designation or replacement of a
“designated individual” under the BBA Rules.  For the avoidance of doubt, the
General Partner may designate a different Partnership Representative for
different taxable years of the Partnership, and the provisions of this Section
10.5 shall be interpreted and applied so as to give effect to such designations.
(iii)    The Partnership Representative has full power and authority in its
capacity as such to represent and bind the Partnership in each audit conducted
under the BBA Rules, including without limitation the power and authority to
make an election under Section 6226 of the Code and any Treasury Regulations
promulgated thereunder, to seek on behalf of the Partnership any adjustment to
an imputed underpayment available under Section 6225 of the Code or the Treasury
Regulations promulgated thereunder (including in cases where such imputed
underpayment has been or will be assessed against a subsidiary of the
Partnership), or  to request on behalf of the



--------------------------------------------------------------------------------



Partnership any adjustments under Section 6227 of the Code or the Treasury
Regulations promulgated thereunder, and to take, and to cause the Partnership to
take, all actions necessary or convenient to give effect to such elections or
actions.  Each Partner agrees to take (or, as applicable, omit to take) all
actions that the General Partner or Partnership Representative informs it are
reasonably necessary or convenient to effect any action described in the
preceding sentence, including without limitation (i) providing any information,
certifications, or other documentation reasonably requested in connection with
any tax audit or related proceeding (which information may be freely disclosed
to the Internal Revenue Service and other relevant taxing authorities), (ii)
paying all liabilities attributable to such Partner as the result of an election
under Section 6226 of the Code, (iii) making any tax filings that the
Partnership Representative determines to be necessary or appropriate to reduce
an imputed underpayment under Section 6225 of the Code or (iv) paying all
liabilities associated with such tax filings. 
(iv)    The costs and expenses incurred by a Partner in connection with the
preceding Section 10.5(a)(ii) shall not be treated as Partnership Expenses or
their payment as capital contributions, and as a result, such costs and expenses
shall not give rise to any additional or incremental right to proceeds from the
Partnership.  If any tax audit under the BBA Rules or similar foreign, state, or
local laws or regulations results in the imposition of a tax liability on the
Partnership (including indirectly through such an imposition on one or more
subsidiaries of the Partnership) and the General Partner determines in its sole
discretion that any portion of such liability is attributable to a Partner, then
at the General Partner’s election such amount shall, without duplication (x) be
deemed to be an amount withheld pursuant to Section 10.5, or (y) be contributed
by such Partner to the Partnership.  Any amount contributed under the preceding
sentence shall be taken into account for purposes of maintaining Capital Account
balances to the extent required by applicable Regulations, but shall not be
treated as a Capital Contribution or otherwise increase the contributing
Partner’s rights to any Partnership Units or distributions or other amounts from
the Partnership.  
(v)    Each Partner shall promptly notify the General Partner upon becoming
aware of the commencement any tax audit or similar proceeding with respect to
such Partner or its affiliates if such audit or proceeding relates (or
reasonably could be expected to relate) to the Partnership or any income, gain,
loss, or deduction derived from an Interest.  Notwithstanding any provision of
this Agreement to the contrary, each Partner agrees that its obligations to
comply with the Partnership Representative’s decisions and to make payments
under this Section 10.5 shall survive any transfer of its Partnership interest
and the termination of the Partnership, and such Person shall reimburse and
indemnify the Partnership and the General Partner against any liability that the
General Partner would be attributed to such Person under this Section 10.5
regardless of whether such Person is a Partner at the time of determination;
provided, that the General Partner may instead enforce this provision against
any successor in interest of such Person.  References to Code Sections in this
paragraph, other than clause (i), are to such provisions as amended by the BBA
Rules.
(vi)    Reimbursement. The Partnership Representative shall receive no
compensation for its services. All third party costs and expenses incurred by
the Partnership



--------------------------------------------------------------------------------



Representative in performing its duties as such (including legal and accounting
fees and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm and/or
law firm to assist the Partnership Representative in discharging its duties
hereunder, so long as the compensation paid by the Partnership for such services
is reasonable.
(vii)    Indemnification. The provisions relating to indemnification of a
Partner set forth in Section 6.3 shall be fully applicable to the Partnership
Representative in its capacity as such.
(a)    All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole and absolute discretion.
(b)    In the event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Partnership’s
assets. Notwithstanding anything contained in Article 5 of this Agreement, any
adjustments made pursuant to Section 754 of the Code shall affect only the
successor in interest to the transferring Partner and in no event shall be taken
into account in establishing, maintaining or computing Capital Accounts for the
other Partners for any purpose under this Agreement. Each Partner will furnish
the Partnership with all information necessary to give effect to such election.
10.6    Reports to Limited Partners.
(a)    As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership, or of the General Partner if such statements are
prepared solely on a consolidated basis with the General Partner, for such
fiscal quarter, presented in accordance with generally accepted accounting
principles. As soon as practicable after the close of each fiscal year, the
General Partner shall cause to be mailed to each Limited Partner an annual
report containing financial statements of the Partnership, or of the General
Partner if such statements are prepared solely on a consolidated basis with the
General Partner, for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.
(b)    Any Partner shall further have the right to a private audit of the books
and records of the Partnership at the expense of such Partner, provided such
audit is made for Partnership purposes and is made during normal business hours.
10.7    Safe Harbor Election. The Partners agree that, in the event the Safe
Harbor Regulation is finalized, the Partnership shall be authorized and directed
to make the Safe Harbor Election and the Partnership and each Partner (including
any person to whom an interest in the Partnership is transferred in connection
with the performance of services) agrees to comply with all requirements of the
Safe Harbor with respect to all interests in the Partnership transferred in



--------------------------------------------------------------------------------



connection with the performance of services while the Safe Harbor Election
remains effective. The Tax Matters Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election.
ARTICLE 11    
AMENDMENT OF AGREEMENT; MERGER
The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect or merge or consolidate the Partnership with
or into any other partnership or business entity (as defined in Section 17-211
of the Act) in a transaction pursuant to Section 7.1(c)(ii) or 7.1(c)(iii),
7.1(d) or 7.1(e) hereof; provided, however, that the following amendments and
any other merger or consolidation of the Partnership shall require the consent
of Limited Partners holding more than 67% of the Percentage Interests of the
Limited Partners and the Special OP Unitholder:
(a)    any amendment affecting the operation of the Conversion Factor or the
Redemption Right (except as provided in Section 7.4(d) or 7.1(d) hereof) in a
manner adverse to the Limited Partners;
(b)    any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.2
hereof; or
(c)    any amendment that would alter the Partnership’s allocations of profit
and loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.2 hereof; and any amendment
that would impose on any Limited Partner any obligation to make additional
Capital Contributions to the Partnership or otherwise alter such Limited
Partner’s right to receive distributions of cash or other property or
allocations of items of income, gain, deduction loss or credit shall require the
written consent of both the General Partner and any such Limited Partner. In
addition, any amendment to Section 8.5 shall require the consent of the Special
OP Unitholder, and any amendment to this Article 11 shall require the written
consent of all Partners.
ARTICLE 12    
GENERAL PROVISIONS
12.1    Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.



--------------------------------------------------------------------------------



12.2    Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.
12.3    Additional Documents. Each Partner agrees to perform all further acts
and execute, swear to, acknowledge and deliver all further documents which may
be reasonable, necessary, appropriate or desirable to carry out the provisions
of this Agreement or the Act.
12.4    Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this Agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.
12.5    Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.
12.6    Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neuter or female
gender as the context may require.
12.7    Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.
12.8    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original copy and all of which together
shall constitute one and the same instrument binding on all parties hereto,
notwithstanding that all parties shall not have signed the same counterpart.
12.9    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware; provided, however, that any
cause of action for violation of federal or state securities laws shall not be
governed by this Section 12.9.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Amended and Restated Limited Partnership Agreement, all as of the 30th
day of June, 2020.
 
GENERAL PARTNER:
HGR LIQUIDATING TRUST.,
a Maryland statutory trust
By: /s/ J. Shea Morgenroth  
Name: J. Shea Morgenroth
Title: Chief Financial Officer
 
 
 
LIMITED PARTNER:
HINES GLOBAL REIT ASSOCIATES LIMITED PARTNERSHIP
By: Hines Interests Limited Partnership, its General Partner
By: Hines Holdings, Inc., its General Partner
By: /s/ J. Shea Morgenroth
Name: J. Shea Morgenroth
Title: Chief Financial Officer










--------------------------------------------------------------------------------




EXHIBIT A
PARTNERS, CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
General Partner and Limited Partners (other than the Special OP Unitholder)


Partner
Cash Contribution
Partnership Units
Percentage Interest
 
 
 
 
GENERAL PARTNER:
 
 
 
HGR Liquidating Trust
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
$2,659,926,778
264,403,065
99.99%
ORIGINAL LIMITED PARTNERS:
 
 
 
Hines Global REIT Associates Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118
$190,000
21,111
0.01%
TOTALS
$2,660,116,778
262,424,176
100.00%





Special OP Unitholder
Hines Global REIT Associates Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056-6118





--------------------------------------------------------------------------------




EXHIBIT B
NOTICE OF EXERCISE OF REDEMPTION RIGHT
In accordance with Section 8.4 of the Limited Partnership Agreement (the
“Agreement”) of Hines Global REIT Properties LP, the undersigned hereby
irrevocably (i) presents for redemption _____________ Partnership Units in Hines
Global REIT Properties LP in accordance with the terms of the Agreement and the
Redemption Right referred to in Section 8.4 thereof, (ii) surrenders such
Partnership Units and all right, title and interest therein, and (iii) directs
that the Cash Amount or Trust Units Amount (as defined in the Agreement) as
determined by the General Partner deliverable upon exercise of the Redemption
Right be delivered to the address specified below, and if Trust Units (as
defined in the Agreement) are to be delivered, such Trust Units be registered or
placed in the name(s) and at the address(es) specified below.
Dated: ___________________ ___, _____
_________________________________
(Name of Limited Partner)
_________________________________
(Signature of Limited Partner)
_________________________________
(Mailing Address)
_________________________________
(City) (State) (Zip Code)
Signature Guaranteed by:
_________________________________
If Trust Units are to be issued, issue to:
Name: _________________________________
Social Security or Tax I.D. Number: ______________________



